  Case 19-08122        Doc 16      Filed 03/03/20 Entered 03/03/20 14:30:18           Desc Main
                                     Document     Page 1 of 8


                           UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF ILLINOIS

  In re:                                             )
  I80 Equipment, LLC                                 )   Case No. 17-81749
                                                     )
                    Debtor(s).                       )   Chapter 7
  ____________________________________               )
                                                     )
  Jeana K. Reinbold, solely as Chapter 7             )
  Trustee of the Estate of I80 Equipment, LLC        )
                                                     )
                          Plaintiff,                 )
                                                     )
  v.                                                 )   AP. No. 19-08122
                                                     )
  Walmart, Inc. d/b/a WAL-MART and SAM’S             )
  CLUB, a Delaware corporation, SAM’S                )
  EAST, INC. d/b/a SAM’S CLUB, an                    )
  Arkansas corporation, SAM’S WEST, INC.             )
  d/b/a SAM’S CLUB, a Delaware                       )
  corporation and SAM’S WEST, INC. d/b/a             )
  SAM’S CLUB, an Arkansas corporation,               )
                                                     )
                          Defendants.                )
                                                     )

                     DEFENDANTS’ REPLY MEMORANDUM OF LAW
                       IN SUPPORT OF THE MOTION TO DISMISS

         COME NOW the Defendants (collectively, “Walmart” or the “Walmart Entities”) and

state their Reply Memorandum in Support of their Motion to Dismiss under Federal Rule of

Bankruptcy Procedure 7012(b) and Federal Rule of Civil Procedure 12(b):

                                            Introduction

         Plaintiff Jeana Reinbold, in her capacity as Trustee for the Estate of Debtor I80

Equipment, LLC (the “Trustee” for the “Debtor”) alleges a scheme of actual and constructive

fraudulent transfers under 11 U.S.C. § 548(a)(1). Based on a common sense reading of the

Complaint, even viewing the facts in the Trustee’s favor, the Trustee alleges that the Debtor




13001699.3
     Case 19-08122     Doc 16     Filed 03/03/20 Entered 03/03/20 14:30:18            Desc Main
                                    Document     Page 2 of 8


purchased goods from Walmart stores and Sam’s Clubs owned by the Walmart Entities (the

“Debtor–Walmart Transfers”). Instead of Debtor retaining those goods as assets, the goods were

transferred to Debtor’s sole owner, Erik Jones, and two other entities that Jones wholly owns (the

“Debtor–Jones Transfers”).

         The Trustee’s Response (Doc. 13) presses its view of the world: that the purportedly

fraudulent transactions were bundled into one as a series of three-party transactions, wherein the

Debtor paid Walmart and Walmart transferred the goods to Jones and his entities. Walmart

concedes that the Trustee alleges this in the Complaint. But Walmart submits that this is a mere

conclusion unsupported by the other well-pled facts. A common-sense reading of the Complaint

— identifying standard retail transactions at Walmart stores and Sam’s Clubs — does not

support the Trustee’s conclusion, and the Trustee’ s exhibits refute such a conclusion.

         Instead, there were two types of transfers, the Debtor–Walmart Transactions and the

Debtor–Jones Transactions. Walmart was not involved in the allegedly fraudulent ones.

Therefore, the Complaint fails. Additionally, the Complaint fails because the counts for actual

and constructive fraud fail to satisfy the Trustee’s heightened burden to plead fraud. Thus, the

Motion to Dismiss must be granted in full.

                                             Argument

1.       There were two transfers: (1) Debtor’s purchase of goods from the Walmart Entities
         and (2) Debtor’s transfer of the goods to Jones, Jones Lease, and JP Rentals.

         The Trustee first argues that the Motion attempts to improperly raise questions of fact.

(Doc. 13, p. 5.) Continuing, the Trustee asserts, “[t]he Complaint expressly alleges that the

Debtor fraudulently transferred $33,353.44 of its funds to the Defendants in return for value

provided to Jones Lease, JP Rentals and /or Jones, not to the Debtor.” (Doc. 13, p. 5.)




                                                  2
13001699.3
    Case 19-08122         Doc 16       Filed 03/03/20 Entered 03/03/20 14:30:18                      Desc Main
                                         Document     Page 3 of 8


         The Trustee bends over backward to construe these transactions as a three-party

transactions — i.e., the Debtor purchased goods from Walmart (and Sam’s Clubs), which then

transferred the value directly to a third-party (Jones, JP Rentals, Jones Lease) without first

transferring the goods to Debtor. Without additional facts pled,1 Walmart submits that the Court

can hold as a matter of law that a standard retail-store transaction is presumptively a two-party

transfer — the payor presumptively receives goods in exchange for payment.

         Walmart concedes that the Trustee asserts that a three-party transaction occurred. The

Trustee asserts that Debtor paid for the goods and that third-parties received the value directly.

But Walmart contends that this is a legal conclusion as to the effect of the transfer. The Debtor

used the Debtor’s credit card to purchase goods and then distributed those goods, while

identifying on its books and records the value of the goods transferred.

         The Trustee’s allegation that a three-party transaction occurred in those Walmart and

Sam’s Club checkout lanes simply defies common sense. And the Court need not abandon all

common sense in deference to the Trustee’s allegations, as the United States Supreme Court

stated in Iqbal:

         Second, only a complaint that states a plausible claim for relief survives a motion
         to dismiss. Determining whether a complaint states a plausible claim for relief
         will, as the Court of Appeals observed, be a context-specific task that requires
         the reviewing court to draw on its judicial experience and common sense. But
         where the well-pleaded facts do not permit the court to infer more than the mere
         possibility of misconduct, the complaint has alleged—but it has not “show[n]”—
         “that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (emphasis added, internal citation omitted).2


1
  For example, Walmart could envision facts pled where an agent of Walmart was complicit in the fraud, such that a
Debtor transferred funds to that agent (i.e., Walmart), who then transferred the goods directly to a third party. But
such facts are not present in the Trustee’s Complaint; the Trustee merely concludes that three-party transactions
occurred.
2
  The Trustee excoriates Walmart for omitting “not to the Debtor” from its quotation of the Complaint, Paragraph
20, suggesting if not stating that Walmart was trying to deceive the Court. (Doc. 13, p. 3.) On the contrary,



                                                          3
13001699.3
  Case 19-08122           Doc 16       Filed 03/03/20 Entered 03/03/20 14:30:18                       Desc Main
                                         Document     Page 4 of 8


         The Trustee’s argument about the Complaint’s exhibits helping its case is similarly

incomprehensible. The Trustee argues the exhibits show that the purchased materials were

delivered by Walmart directly to Jones or one of his entities. Walmart disagrees. Accepting the

allegations as true from the Complaint, it is clear that Jones, Jones Lease, and JP Rentals

received the relevant goods from the Debtor. Specifically, the “MEMBERS DRAW Register”

specifically suggests Jones drew funds from his ownership interest in the Debtor in exchange for

the Debtor transferring property of that value to him. (Doc. 1-1, Ex. A, D, and E.) The “DUE

FROM JONES LEASE PROPERTIES, LLC Register” also suggests a transfer of the property

from the Debtor to that entity in exchange for that entity owing the Debtor a debt. (Doc. 1-1, Ex.

C and F.) The same logic applies to the “JP RENTALS SHORT TERM Register.” (Doc. 1-1, Ex.

B.) These exhibits support Walmart’s view that the Debtor–Walmart Transactions occurred —

Debtor received goods from Walmart by operation of law in exchange for its payment — then

Jones subsequently transferred those funds to himself (as member draws) and his entities.

         Thus, Walmart is requesting that — because the Court should hold as a matter of law that

the Walmart transactions were two-party, not three-party — the Court hold that the structure was

this:




Walmart’s Motion and Memorandum make clear (or certainly attempted to make clear) the Trustee’s position that
Walmart did not transfer the goods to Debtor. For example, from the first sentence of the relevant argument in the
Memorandum: “The Trustee alleges that the Debtor’s funds were transferred by credit card to Walmart and Sam’s
Club (collectively, “Walmart”), in return for value provided to Jones Lease, JP Rentals, and/or Jones.” (Doc. 9, p. 5.)
The Trustee’s analysis ends at the quote “not to the Debtor” in the Complaint, whereas Walmart requests that the
Court disregard that conclusion (unsupported by actual facts) and apply common sense: a standard Walmart/retail
transaction is presumptively, as a matter of law, a two-party transaction, unless actual facts are pled that could
change that rule.



                                                          4
13001699.3
     Case 19-08122      Doc 16     Filed 03/03/20 Entered 03/03/20 14:30:18             Desc Main
                                     Document     Page 5 of 8




         The payor in a standard Walmart/retail transaction must receive the goods in exchange —

for however short a period. To the extent the goods are subsequently transferred to third parties,

that is beyond the scope of the retailer’s involvement. To hold otherwise, and to rely solely on

the Trustee’s baseless conclusion that the transaction was three-party, would trample common

sense.

         Once the Court holds that the Walmart-related transactions were two-party as a matter of

law, the Motion to Dismiss must be granted on all counts. The transactions the Trustee is actually

complaining of — the Debtor–Jones Transactions — do not involve Walmart.

2.       Alternatively, the Counts alleging actual fraud must be dismissed because they have
         not been pled with sufficient particularity — they do not identify the property
         transferred.

         The Trustee argues that the exact level of particularly that is required will necessarily

differ based on the facts of the case, and that Court is somewhat more liberal when a Trustee

pleads actual fraud. (Doc. 13, p. 5–7.) Walmart does not disagree.

         But the Trustee’s own case — In re Geltzer — shows why the Trustee’s Complaint fails:

         ‘‘[T]o state an actual fraudulent transfer claim with Rule 9(b) particularity, a party
         must ordinarily allege: (i) the property that was conveyed; (ii) the timing and, if
         applicable, frequency of the transfer; and (iii) the consideration (if any) paid for
         the transfer.… In addition to specifically identifying the transfers to be avoided, a
         party must also sufficiently plead the element of fraudulent intent required by
         Rule 9(b).…”


                                                   5
13001699.3
     Case 19-08122     Doc 16     Filed 03/03/20 Entered 03/03/20 14:30:18            Desc Main
                                    Document     Page 6 of 8


In re Geltzer, 502 B.R. 760, 769 (Bkrtcy. S.D.N.Y. 2013) (emphasis added).

         The Trustee fails to identify what property was transferred. Taking just the transactions

from the first page of Exhibit A, for example:




         All we know is that the property transferred was money in exchange for something from

Walmart. That is simply insufficient to identify the property at issue. Moreover, the actual-fraud

claims fail because the badges of fraud relate only to the Debtor–Jones Transfers, not the

Debtor–Walmart Transfers. (See Section 1, above.) Therefore, the Motion to Dismiss should be

granted.

3.       The constructive-fraud claims also fail because the Complaint does not show how
         Walmart failed to provide reasonably equivalent value and because the property is
         not identified.

         Walmart concedes the Trustee’s non-binding authority stating that constructive-fraud

claims are evaluated under a lower pleading standard than actual-fraud claims in other

                                                  6
13001699.3
    Case 19-08122         Doc 16       Filed 03/03/20 Entered 03/03/20 14:30:18                       Desc Main
                                         Document     Page 7 of 8


jurisdictions. (See Doc. 13, pp. 8–9.) This Court, however, must adhere to the Seventh Circuit’s

rule. General Elec. Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1078–79 (7th Cir.

1997) (applying Rule 9(b) to a constructive-fraud claim under the Uniform Fraudulent Transfer

Act); see also In re Wolf, 595 B.R. 735, 763 (Bankr. N.D. Ill. 2018) (“In the context of

fraudulent transfers, the Rule [9(b)] applies to constructive and actual fraud.”).

         As stated in Walmart’s original Memorandum, the Complaint itself demonstrates that the

Debtor paid Walmart $33,353.44 in aggregate. (Doc. 1, ¶ 20.) As one would expect, the Debtor

received goods in return — which goods, the Trustee does not say — that were held out for sale

to consumers in the store. (Doc. 1, ¶ 20.)

         Moreover, the Trustee does not complain that the value received from Walmart was

insufficient. Instead, the Trustee complains that Jones, Jones Lease, and JP Rentals received that

value, rather than Debtor, without providing value in return. (Doc. 1, ¶ 20.) But, as explained

above, the Trustee is complaining about the wrong transactions.3

         In the Debtor–Walmart Transfers, Walmart provided reasonably equivalent value to

Debtor: retail goods in exchange for payment. The Debtor (through owner Erik Jones) then

transferred that property to Jones and his entities without reasonably equivalent value in return.

The Trustee’s claims for fraudulent transfers should be directed at Jones, Jones Lease, and JP

Rentals for the Debtor–Jones Transfers, not at these Walmart Defendants for the Debtor–

Walmart Transfers. Alternatively, because the specific property is not identified, the claim fails

under the applicable pleading standard.




3
  Once again, the Trustee’s Complaint asserts that, instead, there were only three-party transactions. For the reasons
stated above, despite the Trustee’s conclusory allegations to the contrary, Walmart contends that a common-sense
reading of the Complaint portrays two different two-party transactions.



                                                          7
13001699.3
  Case 19-08122        Doc 16     Filed 03/03/20 Entered 03/03/20 14:30:18           Desc Main
                                    Document     Page 8 of 8


                                              Conclusion

         For the reasons stated above, the Court must dismiss the Trustee’s claims for actual fraud

and constructive fraud, as the allegations in the Complaint relate to the Debtor–Jones Transfers,

not the Debtor–Walmart Transfers. Because all claims fail, the entire Complaint must be

dismissed with prejudice.

                                               Respectfully submitted:


                                        By:     /s/ Clayton G. Kuhn
                                               Clayton G. Kuhn, #6298490
                                               Zachary S. Merkle, #6322707
                                               600 Washington Avenue - 15th Floor
                                               St. Louis, MO 63101-1313
                                               314-231-3332
                                               314-241-7604 (Fax)
                                               ckuhn@sandbergphoenix.com
                                               zmerkle@sandbergphoenix.com
                                               Attorney for Defendants




                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on March 3, 2020 a copy of the foregoing was filed and
thereafter served using the Court’s electronic filing system on the following counsel of record for
Plaintiff:

Andrew W. Covey
Acovey1@hotmail.com

Jeana K. Reinbold
jeana@jeanareinboldlaw.com


                                                      /s/ Clayton G. Kuhn




                                                  8
13001699.3
